Citation Nr: 0520611	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  00-17 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder claimed as stomach and colon problems and diagnosed 
as irritable bowel syndrome (IBS) and gastroesophageal reflux 
disease (GERD).

2.  Entitlement to service connection for a low back 
disorder.


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to April 
1980.  She also served in the Air Force Reserves until 1996.

The instant appeal arose from an October 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Indianapolis, Indiana, which denied claims for 
service connection for a gastrointestinal disorder and a low 
back disorder.  This case was remanded by the Board of 
Veterans' Appeals (Board) in February 2004 for compliance 
with the Veterans Claims Assistance Act (VCAA).


FINDING OF FACT

A gastrointestinal disorder and a low back disorder are not 
attributable to the veteran's period of active service.


CONCLUSION OF LAW

A gastrointestinal disorder and a low back disorder were not 
incurred as a result of active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the VCAA 
which eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provided an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

The Board finds that the appellant was provided proper VCAA 
notice with respect to this case.  The appellant was provided 
with VCAA letters dated February 14, 2001, October 28, 2002, 
July 19, 2003, and March 5, 2004.  Those letters provided 
content complying notice to the claimant regarding what 
information and evidence was needed to substantiate her 
service connection claims, as well as what information and 
evidence must be submitted by her, and what information and 
evidence would be obtained by VA.  The 2003 and 2004 letters 
advised her what evidence was needed to establish entitlement 
to service connected compensation benefits.  The 2002, 2003, 
and 2004 letters advised her that VA would attempt to get any 
relevant federal evidence as well as any private medical 
evidence which she identified and informed her that she 
needed to provide enough information about her records so 
that they could be requested.  Further, the February 2004 
Board remand provided her with citations and a general sense 
of the law relevant to the VCAA.  

With regard to the fourth element of notice, the Board notes 
that VA has not literally requested the appellant to provide 
"any evidence in [her] possession" that pertained to her 
claims.  However, as a practical matter, she has been fully 
notified of the need to provide such evidence.  As noted 
above, the four VCAA notice letters informed the veteran of 
her and VA's respective responsibilities in obtaining 
evidence, and notified her that she was ultimately 
responsible for providing the information and evidence to 
support her claims.  Given this correspondence, it is 
untenable that the veteran would have refrained from 
submitting any relevant evidence she might have had.  
Accordingly, the Board is satisfied that the veteran has been 
adequately informed of the need to submit relevant evidence 
in her possession, and that the Board may proceed to an 
appellate decision without risk of prejudice.  See also 
VAOPGCPREC 1-2004, 69 Fed. Reg. 25,174 (May 5, 2004) (holding 
that the Court's statement in Pelegrini, to the effect that 
38 U.S.C.A. §§  U.S.C.A. § 5103(a) and 38 U.S.C.A. §§  C.F.R. 
§ 3.159(b)(1) require VA to include this fourth element as 
part of its VCAA notice, is obiter dictum and not binding on 
VA).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 U.S.C.A. §§  C.F.R. § 20.1102 (harmless error).  In this 
case, because each of the four content requirements of VCAA 
notice have been fully satisfied, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error.  

With respect to the VA's duty to assist, the appellant has 
provided written statements supporting her contentions.  In 
response to VA requests for identifying information regarding 
treatment providers, she has repeatedly provided such 
information and has indicated when further attempts to 
develop records from certain health care providers would be 
futile, as when the health care provider in question is 
deceased or moved out of the area.  She has provided copies 
of certain treatment records.  VA developed the appellant's 
service medical records, private medical records identified 
by the appellant, and VA treatment records.  

The appellant has not identified any additional pertinent 
evidence.  The Board is not aware of a basis for speculating 
that relevant evidence exists that VA has not obtained or 
attempted to obtain.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  38 U.S.C.A. §§  U.S.C.A. § 5103A(d)(1).  VA medical 
examinations have been obtained with respect to both issues 
on appeal.  Further medical examination or opinion is not 
necessary because, as explained in detail below, the evidence 
of record does not indicate that any of her claimed 
gastrointestinal or low back disorders may be associated with 
her active service.  38 U.S.C.A. § 5103A(d)(2)(B) (West 
2002).  

In the circumstances of this case, additional efforts to 
assist or notify her in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. §§  U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran claims that she has gastrointestinal and low back 
disabilities that began in service.  For the reasons set 
forth below, the Board finds that the preponderance of the 
evidence is against the veteran's claims.  

The veteran contends that she has a current low back 
disability that is related to an incident in service where 
she fell off a sled and injured her back.  The service 
medical records reveal that in November 1972 she complained 
of back discomfort after falling off the back of a toboggan.  
Although her physical examination was essentially normal, she 
was admitted to the hospital because of her single status 
living in the barracks.  She was placed on bedrest and after 
the first day was "up and about" and she was discharged to 
duty without limitations several days later.  

With regard to her gastrointestinal complaints, she reported 
that she currently has stomach and colon problems that began 
when she served in the Philippines.  Service medical records 
show that in 1974 she complained of diarrhea since she 
arrived in the Philippine Islands.  She was diagnosed with 
tropical sprue.  In August 1978 she underwent testing 
following complaints of chronic abdominal pain.  X-rays of 
the upper gastrointestinal (UGI) tract and a barium enema 
were normal.  A February 1979 record noted that abdominal 
pain appeared muscular-neuritic, not gastrointestinal.  

The veteran's December 1979 separation examination noted that 
all body systems were normal.  During periodic service 
examinations during the veteran's years in the Reserves, 
dated in 1983, 1987, 1988, and 1992, the appellant denied 
frequent indigestion, stomach or intestinal trouble, or 
recurrent back pain.  The September 1983 examination noted 
the sledding incident and that the veteran had no 
complications and no sequelae.  The September 1987 
examination also noted the sledding incident and that the 
"problem does not exist at this time."  It also noted that 
the veteran had been treated for an ulcer in 1986 but that 
she had "no problems at this time."

VA examination reports and treatment records and private 
treatment records since 1995 reveal that the veteran 
currently has mechanical low back pain with no radicular 
symptoms and that she reports diarrhea, constipation and 
abdominal pain periodically.  A September 2003 private 
treatment record assessed her with GERD controlled well by 
Prolisec.  A December 1999 VA record assessed her with IBS 
which was asymptomatic on dicyclomine.  Reports of 
colonoscopies and UGIs are consistently normal.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in some circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury in service or during the presumptive period; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

The Board has evaluated the evidence of record and must 
conclude that the preponderance of the evidence is against a 
finding that the veteran suffers from a gastrointestinal or a 
low back disorder which began in service.  The medical 
evidence of record fails to establish that either any current 
gastrointestinal disorder or any low back disorder was 
incurred during her active service.  None of the clinical 
treatment records contain any medical opinion suggesting any 
sort of possible causal relationship or nexus between the 
veteran's claimed conditions and her active military service.  
In addition, the Board observes that her in-service low back 
complaints were acute and transitory, that her separation 
examination found her gastrointestinal and musculoskeletal 
systems normal, and that for almost 15 years after service, 
there is no evidence of any complaint, treatment, or 
diagnosis referable to the gastrointestinal system or the low 
back.  The diagnoses of gastrointestinal disorders were not 
noted until years following her discharge from service, 
without evidence of continuity of symptomatology during the 
interim.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  Further, even assuming that the veteran has a 
currently diagnosed low back disorder, any such disorder was 
likewise not noted until years following her discharge from 
service, without evidence of continuity of symptomatology 
during the interim.  Id.

Accordingly, in light of the absence of any such evidence 
suggestive of a link between the diagnosed disorders as 
reflected in the clinical treatment records, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a gastrointestinal 
disorder and a low back disorder.

Statements by the veteran to the effect that her currently 
diagnosed gastrointestinal problems or any low back problems 
are the result of her service or any incident in service do 
not constitute competent medical evidence.  As a layperson, 
lacking in medical training and expertise, the veteran is not 
competent to address issues which require expert medical 
opinions, to include medical diagnoses or opinions as to 
medical etiology.  See generally Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992).

Accordingly, in light of the absence of any such evidence 
suggestive of a link between the diagnosed disorders as 
reflected in the clinical treatment records and service, the 
Board finds that the preponderance of the evidence is against 
the veteran's claims for service connection for a 
gastrointestinal disorder or a low back disorder.  


ORDER

Claims for service connection for a gastrointestinal disorder 
and a low back disorder are denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


